Citation Nr: 1039267	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for the 
period from May 2, 2006.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an October 2008 Board decision, it was determined that the 
criteria for an initial 50 percent rating were met for the period 
from February 5, 2004, to May 2, 2006.  The issue as to whether 
an initial rating in excess of 50 percent for the period from May 
2, 2006, was remanded for additional VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Specifically, as noted in the Board's previous remand in October 
2008, the most recent VA psychiatric examination was conducted in 
May 2005.  Subsequently dated treatment records reflect that the 
Veteran received extensive outpatient treatment after that 
evaluation.  As indicated above, an increased rating for the 
period from February 5, 2004, to May 2, 2006 was granted by the 
Board in an October 2008 decision.  

The Board remanded the claim for entitlement to an initial rating 
in excess of 50 percent from May 2, 2006, for a contemporaneous 
evaluation.  Review of the record reflects that the 
correspondence regarding the scheduled VA examination which was 
to be conducted in February 2010 may not have been sent to the 
Veteran's most recently filed address.  Moreover, he stated in a 
March 2010 statement that when he was left a telephone message 
from someone at the VA facility in Durham, North Carolina, with a 
number to call, he was not provided with the extension.  Thus, 
when he called he was unable to speak with anyone.  He requested 
that his examination be scheduled through the mail.  

It is noted that records from the medical center contained a 
different address from that otherwise on file.  There is a memo 
on file about the Veteran's failure to report for several 
scheduled appointments, but it is not indicated which address was 
used in the scheduling of those appointments.  Documents from the 
Veteran indicate some difficulty in communications with the 
medical center and do indicate a willingness to report for an 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Initially, it is noted that the Veteran's 
most recent address on file is on Chalmers 
Street in Durham.  Any communication scheduling 
an examination should be sent to that address.

2.  The AMC/ RO should contact the Veteran and 
request that he identify the names, addresses, 
and approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his PTSD, on appeal in the 
recent past.  Any records that are not 
currently included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the Veteran, the 
AMC should attempt to obtain copies of 
pertinent treatment records identified by the 
Veteran that are not currently of record.  All 
efforts to obtain these records must be 
documented in the claims file.  If any records 
cannot be obtained, it should be so stated, and 
the Veteran is to be informed of any records 
that could not be obtained.  If pertinent 
records are received, the AMC should ensure 
that VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) are 
met as to this issue.

3.  The Veteran should be scheduled for a VA 
psychiatric examination (using his current 
address).  The purpose of the examination is to 
determine the extent and severity of the 
service-connected PTSD.  The examiner should be 
provided with the Veteran's entire claims 
folder, and the examiner is asked to indicate 
whether he or she has reviewed the claims 
folder.  All appropriate tests should be 
conducted and all clinical findings should be 
set forth in detail.  The examiner should 
assign a numerical code under the GAF provided 
in the Diagnostic and Statistical Manual for 
Mental Disabilities.

Note:  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.  38 C.F.R. 
§ 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Claimant or the death of 
an immediate family member.  If the Veteran 
fails to report to the scheduled examination, 
the AMC/RO should obtain and associated with 
the claims file a copy or copies of the notice 
or notices of examination sent to the Appellant 
by the appropriate VA medical facility.  In the 
alternative, the medical center should provide 
certification as to the address to which the 
letter was sent, and a certification that it 
was not returned as undeliverable.

4.  Thereafter, the RO/AMC should readjudicate 
the issue on appeal.  If the benefits sought on 
appeal remain denied, the Appellant should be 
provided a supplemental statement of the case 
(SSOC) which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


